     Case 2:20-cv-08992-SB-PVC Document 24 Filed 08/26/21 Page 1 of 2 Page ID #:268
                                                             August 26, 2021

                                                                           VPC
1
                                UNITED STATES DISTRICT COURT
2

3                          CENTRAL DISTRICT OF CALIFORNIA
4
      DANIEL MEDINA, an individual,               Case No.: 2:20-cv-08992-SB-PVC
5
                   Plaintiff,
6
                                                  ORDER TO SHOW CAUSE RE:
7
      vs.                                         DISMISSAL
8     FCA US LLC, A Delaware Limited
9     Liability Company; and DOES 1 through
      20, inclusive,
10

11
                   Defendant

12
            The parties filed a notice of settlement on August 25, 2021.
13

14          IT IS HEREBY ORDERED that the parties are to show cause why the
15    action should not be dismissed with prejudice on October 29, 2021 at 8:30 a.m. If
16    the parties file a proposed order to dismiss the entire action with prejudice by
17    October 22, 2021, the OSC shall be taken off calendar without further notice.
18    Otherwise, the parties shall file a status conference report by October 22, 2021 and
19
      appear at the OSC hearing even if they subsequently file a request for dismissal.
20
            IT IS FURTHER ORDERED that all other hearings and deadlines are
21
      STAYED for 60 days. If the Court lifts the stay for failure to diligently complete
22
      the settlement or for any other reason, it will set new dates by adding the number
23
      of days stayed to the currently set dates. The parties are advised that the Court will
24
      not continue the OSC hearing, and they are expected to appear absent timely
25
      dismissal.
26
            The Court generally will not continue the OSC hearing to allow for
27
      performance of the settlement terms (e.g., outstanding payments). Instead, the
28
      parties should consider filing either (1) a proposed order dismissing the action in
      its entirety and stating that the dismissal shall be deemed by operation of the order
      to be with prejudice upon performance of specified terms (e.g., payment of an
     Case 2:20-cv-08992-SB-PVC Document 24 Filed 08/26/21 Page 2 of 2 Page ID #:269



1
      outstanding obligation); or (2) a proposed order dismissing with prejudice stating
2
      that the Court will retain jurisdiction to resolve any dispute over the failure to
3
      perform the terms of the settlement agreement. If the parties cannot agree to
4
      dismissal, they should appear at the hearing to discuss whether the stay should be
5
      lifted.
6

7

8     Dated: August 26, 2021
9

10
                                                        Stanley Blumenfeld, Jr.
11                                                     United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
